Citation Nr: 1713740	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-13 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

 
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1955 and from October 1965 to April 1968.  He died in January 2012.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  In June 2013, the Appellant filed a Notice of Disagreement; a Statement of the Case was issued in March 2014.  The Appellant filed a VA Form 9, substantive appeal, in March 2014 and did not request a hearing before the Board.

In September 2015, the Board requested a Veterans Health Administration (VHA) medical expert opinion, which was recently obtained by the Board.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

1. The Veteran died in January 2012.  His death certificate lists the cause of death as pneumonia due to (or as a consequence of) small cell lung cancer.

2. The Veteran was service connected for post-traumatic stress disorder (PTSD), major depressive disorder (MDD), gunshot wound in muscle group VI with fractured midshaft humerus and radial neuropathy, left radial nerve paralysis, residuals status post prostatectomy (Agent Orange/Prostate Cancer), diabetes mellitus type II (Agent Orange/Diabetes), scar left thigh donors site, impotence associated with residuals status post prostatectomy, scar right hip donor site, appendectomy scar, and residuals of shrapnel wound in left upper inner thigh at the time of his death.

3. The weight of the medical evidence shows that the Veteran's service-connected diabetes mellitus, PTSD, and MDD contributed materially to the cause of his death.

4.  DIC based on service connection for the cause of the Veteran's death is a greater benefit than DIC based on section 1318; therefore the latter claim is moot.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2. The claim for DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318  (West 2014); 38 C.F.R. §§ 3.22 , 20.1106 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).  Generally, upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  As such, no additional discussion of VA's duties to notify and assist is necessary.

Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disorder is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during service to herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicide agents during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it added or lent assistance to the production of death.  Id.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating defects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312(c)(3).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless that condition affected a vital organ and was itself of a progressing or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The appellant contends that the Veteran developed respiratory cancer as a result of exposure to Agent Orange while in Vietnam which ultimately led to his death.

The Board notes that the Veteran was service-connected for multiple conditions due to his combat in Vietnam, as well as his exposure to herbicide agents while in Vietnam.  Thus, the Veteran's exposure to herbicide agents has been conceded by the VA.  However, the RO denied service connection for cervical chordoma status post-surgery in April 2009, and also denied service connection for metastatic chordoma of the lungs in September 2011.

Turning to the evidence of this case, the Board initially observes that the Veteran's death certificate states that the cause of his death was pneumonia due to (or as a consequence of) small cell lung cancer.  See January 2012 death certificate.

In October 2014 a medical opinion by a private doctor was provided by the Appellant through her attorney.  The doctor opined that it is as likely as not that the Veteran's service-connected diabetes along with PTSD and MDD contributed materially and substantially to his cause of death by affecting vital organs and processes which made him more susceptible to the effects of lung cancer.  The doctor noted that it is well established by medical research that patients diagnosed with all types of cancer who have preexisting diabetes are at an increased risk for long term, all-cause mortality compared to those without diabetes.  The doctor added that the potential explanations include that cancer patients with diabetes may have increased tumor cell proliferation and metastases in a physiologic environment of hyperinsulinemia and hyperglycemia, that differences in cancer treatment between patients with and without diabetes may contribute to increased cancer-related mortality, and patients with preexisting diabetes may have poorer response to cancer treatment, including increased infection risk and intraoperative mortality.  Additionally, the private doctor noted that the diagnosis and treatment of cancer may distract both the patient and the health care team from appropriate management of glycemia, blood pressure, and lipids, proven to reduce morbidity and mortality in diabetic adults.  In reference to the Veteran's service-connected PTSD and MDD, the doctor added that research has shown that the presence of long term stress due to severe mental health conditions impairs the immune response and contributes to the development and progression of some types of cancer.  See October 2014 private medical opinion.

In September 2015, the Board referred this case to a medical expert for an opinion on whether it is at least as likely as not that the Veteran's service-connected PTSD, MDD, and/or diabetes mellitus caused or contributed substantially or materially to cause the Veteran's death, combined to cause death, or aided or lent assistance to the production of his death.  The medical expert was asked to specifically address the private doctor's theories noted above and whether they applied to this Veteran's medical picture.

In response to the Board's request, a VA doctor provided an opinion as to the cause of the Veteran's death.  The VA doctor noted that the available records do not give a clear indication of the degree to which the Veteran's diabetes was or was not controlled.  He added that both the presence of diabetes, and poor control of diabetes are known risk factors for pneumonia, and diabetes is a predictor of mortality in patients hospitalized for pneumonia.  He also noted that both PTSD and major depression are risk factors for poor diabetes control.  The VA doctor concluded that it is at least as likely as not that the Veteran's diabetes contributed materially to his death from pneumonia.  He also added that the Veteran's records indicate that his lung cancer was a metastatic lesion from a cervical chordoma.  The VA doctor noted that while cervical chordoma is not specifically listed as one of the "soft tissue sarcomas" linked to Agent Orange exposure, it is a soft tissue sarcoma.  He concluded that based on the Veteran's malignancy likely being a terminal condition associated with a service connected condition (Agent Orange), one could argue that the immediate mechanism of his death (pneumonia) whether related to his diabetes, depression, or PTSD, was moot.

The Board finds that both the VA medical opinion and the private medical opinion establish that the Veteran's service-connected disabilities of diabetes mellitus, PTSD, and MDD materially contributed to the Veteran's cause of death.  As such, the Board finds that service connection for the Veteran's cause of death is warranted. 

DIC under the provisions of 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A. § 1318 when it is shown that the Veteran's death was not the result of his own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  For the purposes of this provision, the total disability rating may be based on scheduler considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may be not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

As DIC based on service connection for cause of death is a greater award, the claim for DIC based on 38 U.S.C.A. § 1318  is moot and dismissed.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal seeking entitlement to DIC benefits under 38 U.S.C.A. § 1318  is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


